ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                            )
Engility LLC                                )      ASBCA No. 60817
                                            )
Under Contract Nos. NOO 178-04-D-4 l 43     )
                    NOO 17 4- IO-C-0042     )

APPEARANCES FOR THE APPELLANT:                     Mark J. Stechschulte, Esq.
                                                    Vice President, Assistant General Counsel,
                                                     and Assistant Secretary

                                                   Kara M. Sacilotto, Esq.
                                                   Gary S. Ward, Esq.
                                                    Wiley Rein LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Samuel W. Morris, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 9 March 2017
                                                   ,,-.-:---~                 A/   ,,




                                                ~~~4#?#
                                                MARK N. STEMPL
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60817, Appeal of Engility LLC,
rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2